          Case 2:20-cv-02042-CLM Document 11 Filed 03/26/21 Page 1 of 8                        FILED
                                                                                      2021 Mar-26 AM 10:12
                                                                                      U.S. DISTRICT COURT
                                                                                          N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

JOHN DORSEY,                        )
                                    )
        Plaintiff,                  )
                                    )
v.                                  )    Civil Action No.: 2:20-cv-02042-CLM
                                    )
JOE PIPER, INC.                     )
                                    )
        Defendant.                  )


     DEFENDANT’S REPLY TO PLAINTIFF’S UNTIMELY OPPOSITION AND
                PLAINTIFF’S FAILURE TO SHOW CAUSE

     Defendant’s Motion to Dismiss is due to be granted because Plaintiff has repeatedly

failed to comply with this Court’s orders and Plaintiff has failed to show cause as ordered

by this Court. Further, even if this Court considers Plaintiff’s untimely opposition, the

Complaint fails to state a claim.

                            Relevant Procedural History

February 8, 2021- Defendant filed a Motion to Dismiss, or in the alternative, Motion for

More Definite Statement. [Doc.3.]

February 9, 2021- This Court entered a briefing schedule requiring Plaintiff to respond to

Defendant’s motion by March 1, 2021. [Doc. 4.]

March 1, 2021- Plaintiff failed to respond by the court-ordered deadline and did not seek

an extension.

March 8, 2021-Defendant filed a Motion for Entry of Dismissal based on Plaintiff’s failure

to respond and based on the grounds set out in its pending motion. [Doc. 5.]


                                                                                         1

11652773v.1
          Case 2:20-cv-02042-CLM Document 11 Filed 03/26/21 Page 2 of 8




March 15, 2021- This Court ordered Plaintiff “to show cause in writing by Friday March,

19, 2021 why the court should not grant the Defendant’s motion and dismiss the claims

against Defendant for failure to state a claim.” [Doc. 7.]

March 19, 2021- Plaintiff failed to respond. Despite having 40 days to prepare a response,

the Plaintiff failed to present a response to Defendant’s Motion to Dismiss. The Plaintiff

further violated this Court’s show cause order and failed to present any explanation for

missing the March 1, 2021, court-ordered deadline. Instead, on the show-cause deadline

at 11:53 p.m., Plaintiff filed a document with a heading stating it was his response, but did

not include any supportive grounds. [Doc. 8.]

March 24, 2021- 5 days past the show-cause deadline and 23 days past the deadline for

submitting the opposition to Defendant’s Motion to Dismiss, Plaintiff finally submitted a

4-page document in opposition to Defendant’s dispositive motion. [Doc. 9.] This untimely

document does not contain any information explaining the failures to comply with the

March 1 and March 19 deadlines. Thus, Plaintiff remains in violation of this Court’s show

cause order.


Dismissal Should Be Granted Because of Plaintiff’s Failures to Comply with
                Court Orders and Failure to Show Cause


     Plaintiff’s late submission contains absolutely no explanation for why the preparation

of a 4-page document took 45 days from the time Defendant submitted its motion and

contains no explanation for why Plaintiff violated 2 court orders-- and continues to violate

this Court’s order directing him to show cause.

     Notably, Plaintiff did not request an extension of time following the original briefing

schedule entered on February 9, 2021. Nor did Plaintiff request an extension after he

                                                                                           2

11652773v.1
          Case 2:20-cv-02042-CLM Document 11 Filed 03/26/21 Page 3 of 8




missed the responsive deadline of March 1, 2021, nor after he missed the March 19, 2021

show cause order deadline.

     Federal Rule of Civil Procedure, Rule 6(b) permits a late filing if the party establishes

excusable neglect for its tardiness. See FED. R. CIV. P. 6(b)(1)(B) ("When an act may or

must be done within a specified time, the court may, for good cause, extend the time . . .

on motion made after the time has expired if the party failed to act because of excusable

neglect.").

     Plaintiff has not presented any information to this Court demonstrating excusable

neglect. Under the Federal Rules of Civil Procedure, "[i]f the plaintiff fails to prosecute or

to comply with these rules or a court order, a defendant may move to dismiss the action

or any claim against it." FED. R. CIV. P. 41(b). Additionally, this Court has found that case

law supports dismissal following a “pattern of non-compliance with deadlines and

disregard for orders.” Schillaci v. Wal-Mart Stores East, L.P., No. 17-CV-337, 2017 U.S. Dist.

LEXIS 169594 at *3-4 (N. D. Ala. October 13, 2017) relying on Link v. Wabash Railroad

Co., 370 U.S. 626, 630-31, 82 S. Ct. 1386, 1389, 8 L. Ed. 2d 734 (1962) ("The authority of

a court to dismiss sua sponte for lack of prosecution has generally been considered an

'inherent power,' governed not by rule or statute but by the control necessarily vested in

courts to manage their own affairs so as to achieve the orderly and expeditious disposition

of cases."); and Goforth v. Owens, 766 F.2d 1533, 1535 (11th Cir. 1985) ("The court's

power to dismiss is an inherent aspect of its authority to enforce its orders and [e]nsure

prompt disposition of lawsuits.”)

     In this case, by missing deadlines and failing to provide any explanation for

noncompliance, Plaintiff has shown and continues to show a disregard for court orders.


                                                                                            3

11652773v.1
            Case 2:20-cv-02042-CLM Document 11 Filed 03/26/21 Page 4 of 8




For this reason, Defendant requests this Court grant dismissal pursuant to FED. R. CIV.

P. 41(b).


                  Plaintiff’s Untimely Response Does Not Address or
                            Cure His Failure to State a Claim

     Even if this Court considers Plaintiff’s untimely response, dismissal is due to be

granted because Plaintiff fails to state a claim as required by the federal pleading

standard. Plaintiff’s response is helpful to the extent it clarifies Plaintiff is not making a

hostile work environment claim. [Doc. 9, p.1.] Plaintiff, however, fails to support the

remaining claims of wrongful termination and failure to accommodate.

     (1) Wrongful Termination

     Quite simply, Plaintiff fails to state a claim for wrongful termination because he

does not allege that he was terminated because of his disability.

     Plaintiff alleges he is disabled and alleges he was terminated. Then, the Complaint

jumps to an unsupported legal conclusion that Plaintiff was terminated “in violation of

the ADA.” Complaint, ¶ 29. Plaintiff does not make any factual allegations to support this

legal conclusion. The limited factual allegations regarding Plaintiff’s termination suggest

Plaintiff was not terminated because of his disability, but rather imply Plaintiff was

terminated “because he violated Defendant’s policies by having conflicts with his

coworkers.” Complaint, ¶ 28. Plaintiff does not assert any factual allegations connecting

his disability to the Defendant’s employee-conflict policy. Resultantly, the Complaint does

not allege facts to move Plaintiff’s claim “across the line from conceivable to plausible”;

thus, the “complaint must be dismissed.” Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007).


                                                                                            4

11652773v.1
          Case 2:20-cv-02042-CLM Document 11 Filed 03/26/21 Page 5 of 8




     (2) Failure to Accommodate

     Plaintiff alleges Defendant failed to provide him with a requested accommodation,

but Plaintiff does not allege this accommodation was necessary for him to perform the

essential functions of his job and he does not allege that but for the failure to

accommodate he would not have been terminated. Further, Plaintiff fails to allege when

and to whom these accommodation requests were made which makes it likely, given his

multiple years of employment, that the asserted claims are untimely and due to be

dismissed.

     In an ADA failure to accommodate claim “[plaintiff] bears the burden of showing not

only that [the employer] failed to reasonably accommodate his disability, but that, but

for [the employer's] failure to accommodate his disability, he would not have been

terminated.” Holly v. Clairson Indus., L.L.C., 492 F.3d 1247, 1263 (11th Cir.

2007)(emphasis added). This Court has relied on Holly for this principle emphasizing the

“but for” requirement stating: “[t]his holding is straightforward and impossible to

misunderstand.” Kirkland v. Southern Co. Servs., No. 15-CV-1500, 2016 U.S. Dist. Lexis

at *7-8. (N. D. Ala. March 8, 2016)(dismissing with prejudice an ADA reasonable

accommodation claim because plaintiff failed “to allege the mandatory ‘but-for’

causation.”) Here, Plaintiff also fails to include factual allegations connecting his

termination to the alleged failure to accommodate. Thus, the claim is due to be dismissed.

     The failure to accommodate claim does not contain factual allegations regarding

when and to whom the alleged accommodations were requested. The claim merely states

Plaintiff requested an accommodation “on multiple occasions.” Complaint, ¶16 & ¶35.

Without information from Plaintiff as to when these subject requests were made,

Defendant cannot evaluate whether this claim is timely and formulate a response.
                                                                                        5

11652773v.1
          Case 2:20-cv-02042-CLM Document 11 Filed 03/26/21 Page 6 of 8




     In his untimely opposition, Plaintiff argues that Defendant is improperly demanding

“information exclusively in the possession of the employer” and that Defendant is

improperly using Rule 12 “to circumvent the discovery process.” [Doc. 9, p. 2.] Plaintiff

argues he has not had an opportunity to obtain Plaintiff’s written job description or

deposition testimony regarding Plaintiff’s essential job functions. Id.

     Plaintiff does not need information exclusively in the possession of the employer to

make basic factual allegations. The Complaint fails to allege a connection between the

requested accommodation and Plaintiff’s ability to perform his job. Similarly, Plaintiff

fails to allege a connection between the failure to accommodate and Plaintiff’s

termination. A written job description and deposition testimony are not necessary for

asserting such connection. Further, the job description and deposition testimony are

unnecessary for Plaintiff to identify the time period that his alleged accommodation

requests were made beyond the mere assertion of “on multiple occasions.” Plaintiff

worked for Defendant for multiple years and should possess information sufficient to

assert factual allegations (1) connecting the alleged accommodation requested to the

performance of his job and termination and (2) identifying when the accommodations

were requested and refused.

                                          Conclusion

     Plaintiff initiated this action with an inadequate pleading that fails to state a claim.

When ordered to respond to Defendant’s motion challenging that pleading, Plaintiff

failed. Then, when ordered to show cause for that failure, Plaintiff failed once again.

Currently, the Plaintiff remains in violation of this Court’s order and has not presented

any explanation for the multiple failures to respond. For these reasons, this Court should

dismiss Plaintiff’s claims.
                                                                                           6

11652773v.1
          Case 2:20-cv-02042-CLM Document 11 Filed 03/26/21 Page 7 of 8




     Further, even if this Court overlooked Plaintiff’s multiple failures to comply,

dismissal is due to be granted because Plaintiff has failed to state a claim.

     For these reasons, Defendant respectfully requests that this Court dismiss Plaintiff’s

claims for wrongful termination and failure to accommodate.

    Dated: March 26th, 2021.


                                           /s/ Rebecca A. Young
                                           REBECCA A. YOUNG (asb-9967-c49c)

OF COUNSEL:
WILSON ELSER MOSKOWITZ
 EDELMAN & DICKER, LLP
1500 Urban Center Drive Suite 450
Birmingham, AL 35242
(205)709-8990 Main
(205)709-8979 Facsimile
rebecca.young@wilsonelser.com




                                                                                         7

11652773v.1
          Case 2:20-cv-02042-CLM Document 11 Filed 03/26/21 Page 8 of 8




                            CERTIFICATE OF SERVICE
       I certify that on this the 26th day of March, 2021, the foregoing has been
electronically filed utilizing the Court’s CM/ECF system, which will send electronic
notification to the following counsel of record:

Ashley R. Rhea
Rhea Law LLC
104 23rd Street South, Suite 100
Birmingham, AL 35233
arhea@rhealawllc.com



                                             /s/ Rebecca A. Young
                                             OF COUNSEL




                                                                                  8

11652773v.1
